UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

NOV 1 8 2010
Clerk, U.S. Dist'rlct & Bankruptcy
EDMQN GASAWAY, ) Courts for the D\strlct of Columbia

)
Plaintiff, )

) _ t

v_ ) Civil Action No.  9
)
PRESIDENT BARACK OBAMA, et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiff s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint will
be dismissed.

Plaintiff, a federal prisoner, alleges that defendants have deprived him of his human rights
in violation of 18 U.S.C. §§ 241 and 242. He demands an award of $20 million as compensation
for his unlawful conviction, sentence and incarceration, and the mental and physical hardship,
loss of wages, and severed family ties resulting from these events.

The Court dismisses the complaint under 28 U.S.C. l915A(b)( l) because it fails to state
a claim upon which relief can be granted. There is no private right of action under these criminal
statutes. See Keyter v. Bush, No. 04-5324, 2005 WL 375623, at *1 (D.C. Cir. Feb l6, 2005) (per
curiam) (affinning dismissal of claims "pursuant to 18 U.S.C. §§ 4, 241, and 242, because, as
criminal statutes, these statutes do not convey a private right of action"), cert. denied, 546 U.S.
875 (2005);1€0ckefeller v. U.S. Court of Appeals Ojj?ce for Tenth Circuit Judges, 248 F. Supp.

2d 17, 23 (D.D.C. 2003) (dismissing claims brought pursuant to 18 U.S.C. §§ 242, 371 "because,

as criminal statutes, they do not convey a private right of action"); see also Hunter v. District of
Columbia, 384 F. Supp. 2d 257, 260 n.l (D.D.C. 2005) (rejecting pro se plaintiff' s assertion that
subject matter jurisdiction exists pursuant to criminal statutes). Moreover, plaintiff may be
awarded damages in this civil rights action arising from his criminal conviction and resulting
confinement only if he first establishes that his confinement has been invalidated by "revers[al]
on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal
authorized to make such deterrnination, or . . . a federal court’s issuance of a writ of habeas
corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); accord White v. B0wie, 194 F.3d 175
(D.C. Cir. 1999) (table). Plaintiff has not satisfied the prerequisite and therefore fails to state a
claim.

An Order consistent with this Memorandum Opinion is issued separately.

I/Jlnited Stat¢(s District Judg'e

DATE:/Z Z/MM% 313/0